We think that defendant is entitled to any benefit that the judgment on the first cause of action may prove to be as a defense to the second cause of action, and that the defendant should be permitted to plead such judgment as a defense by way of a supplemental answer. We do not pass upon the efficacy of the defense in any respect. Order appealed from unanimonsly reversed, with $20 costs and disbursements-to the appellant, and the motion to strike the supplemental answer denied. Present — Martin, P. J., Glennon, Dore, Callahan and Peek, JJ. [See post, p. 1001.]